BILL OF COSTS

   TEXAS COURT OF APPEALS, SIXTH DISTRICT, AT TEXARKANA

                                No. 06-14-00041-CV

                             $9,000.00 U.S. Currency

                                           v.

                                The State of Texas

         (No. CV39845 IN 8TH DISTRICT COURT OF HOPKINS COUNTY)


TYPE OF FEE                 CHARGES        PAID        BY
CLERK'S RECORD                     $0.00   INDIGENT    LEO WEST
MOTION FEE                        $10.00   INDIGENT    LEO WEST
FILING                           $195.00   INDIGENT    LEO WEST


  Balance of costs owing to the Sixth Court of Appeals, Texarkana, Texas: 0.00

Court costs in this cause shall be paid as per the Judgment issued by this Court.

       I, DEBRA AUTREY, CLERK OF THE SIXTH COURT OF APPEALS OF THE
STATE OF TEXAS, do hereby certify that the above and foregoing is a true and correct
copy of the cost bill of THE COURT OF APPEALS FOR THE SIXTH DISTRICT OF
TEXAS, showing the charges and payments, in the above numbered and styled cause,
as the same appears of record in this office.

                                                      IN TESTIMONY WHEREOF,
                                                      witness my hand and the Seal of
                                                      the COURT OF APPEALS for
                                                      the Sixth District of Texas, this
                                                      January 20, 2015.

                                                      DEBRA AUTREY, CLERK



                                                      By ___________________________
                                                                              Deputy